                         Case 3:20-cv-02731-VC Document 760-3 Filed 10/20/20 Page 1 of 3



                    1   WILLIAM S. FREEMAN (SBN 82002                        MANOHAR RAJU (SBN 193771)
                        wfreeman@aclunc.org                                  Public Defender
                    2   SEAN RIORDAN (SBN 255752)                            MATT GONZALEZ (SBN 153486)
                        sriordan@aclunc.org                                  Chief Attorney
                    3   ANGÉLICA SALCEDA (SBN 296152                         GENNA ELLIS BEIER (CA SBN 300505)
                        asalceda@aclunc.org                                  genna.beier@sfgov.org
                    4   AMERICAN CIVIL LIBERTIES UNION                       EMILOU H. MACLEAN (CA SBN 319071)
                        FOUNDATION OF NORTHERN                               emilou.maclean@sfgov.org
                    5   CALIFORNIA                                           FRANCISCO UGARTE (CA SBN 241710)
                        39 Drumm Street                                      francisco.ugarte@sfgov.org
                    6   San Francisco, CA 94111                              OFFICE OF THE PUBLIC DEFENDER SAN
                        Telephone: (415) 621-2493                            FRANCISCO
                    7   Facsimile: (415) 255-8437                            555 Seventh Street
                                                                             San Francisco, CA 94103
                    8   Attorneys for Petitioners-Plaintiffs                 Direct: 415-553-9319
                        Additional Counsel Listed on Following Page          Fax: 415-553-9810
                    9
                                                     UNITED STATES DISTRICT COURT
                   10
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   11
                                                         SAN FRANCISCO DIVISION
                   12

                   13
                        ANGEL DE JESUS ZEPEDA RIVAS,                          Case No. 3:20-cv-02731-VC
                   14   BRENDA RUIZ TOVAR, LAWRENCE
                        MWAURA, LUCIANO GONZALO                               [PROPOSED] ORDER REGARDING
                   15   MENDOZA JERONIMO, CORAIMA                             JOINT DISCOVERY LETTER ABOUT
                        YARITZA SANCHEZ NUÑEZ, JAVIER                         FEDERAL RESPONDENTS-
                   16   ALFARO, DUNG TUAN DANG,                               DEFENDANTS’ FIRST SET OF
                                                                              INTERROGATORIES
                   17                     Petitioners-Plaintiffs,

                   18          v.

                   19   DAVID JENNINGS, Acting Director of the
                        San Francisco Field Office of U.S. Immigration
                   20   and Customs Enforcement; MATTHEW T.
                        ALBENCE, Deputy Director and Senior
                   21   Official Performing the Duties of the Director
                        of the U.S. Immigration and Customs
                   22   Enforcement; U.S. IMMIGRATION AND
                        CUSTOMS ENFORCEMENT; GEO GROUP,
                   23   INC.; NATHAN ALLEN, Warden of Mesa
                        Verde Detention Facility,
                   24
                                          Respondents-Defendants.
                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                        [PROPOSED] ORDER REGARDING
 SAN FRANCISCO                                                           1            JOINT DISCOVERY LETTER 3:20-CV-
                                                                                                            02731-VC
                         Case 3:20-cv-02731-VC Document 760-3 Filed 10/20/20 Page 2 of 3



                    1   BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
                        bbernwanger@lccrsf.org                          mschenker@cooley.com
                    2   TIFANEI RESSL-MOYER (SBN 319721)                COOLEY LLP
                        tresslmoyer@lccrsf.org                          101 California Street, 5th Floor
                    3   HAYDEN RODARTE (SBN 329432)                     San Francisco, CA 94111
                        hrodarte@lccrsf.org                             Telephone: (415) 693-2000
                    4   LAWYERS’ COMMITTEE FOR CIVIL                    Facsimile: (415) 693-2222
                        RIGHTS OF                                       TIMOTHY W. COOK (Mass. BBO# 688688)*
                    5   SAN FRANCISCO BAY AREA                          tcook@cooley.com
                        131 Steuart St #400                             FRANCISCO M. UNGER (Mass. BBO#
                    6   San Francisco, CA 94105                         698807)*
                        Telephone: (415) 814-7631                       funger@cooley.com
                    7                                                   COOLEY LLP
                        JUDAH LAKIN (SBN 307740)                        500 Boylston Street
                    8   judah@lakinwille.com                            Boston, MA 02116
                        AMALIA WILLE (SBN 293342)                       Telephone: (617) 937-2300
                    9   amalia@lakinwille.com                           Facsimile: (617) 937-2400
                        LAKIN & WILLE LLP
                   10   1939 Harrison Street, Suite 420
                        Oakland, CA 94612
                   11   Telephone: (510) 379-9216
                        Facsimile: (510) 379-9219
                   12
                        JORDAN WELLS (SBN 326491)
                   13   jwells@aclusocal.org
                        STEPHANIE PADILLA (SBN 321568)
                   14   spadilla@aclusocal.org
                        AMERICAN CIVIL LIBERTIES UNION
                   15   FOUNDATION OF SOUTHERN
                        CALIFORNIA
                   16   1313 West Eighth Street
                        Los Angeles, CA 90017
                   17   Telephone: (213) 977-9500
                        Facsimile: (213) 977-5297
                   18                             Attorneys for Petitioners-Plaintiffs
                                                       *Admitted Pro Hac Vice
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                   [PROPOSED] ORDER REGARDING
 SAN FRANCISCO                                                      2            JOINT DISCOVERY LETTER 3:20-CV-
                                                                                                       02731-VC
                         Case 3:20-cv-02731-VC Document 760-3 Filed 10/20/20 Page 3 of 3



                    1                                         [PROPOSED] ORDER

                    2          Upon review of Petitioners-Plaintiffs’ and Federal Respondents-Defendants’ joint letter

                    3   regarding Federal Respondents-Defendants’ motion to compel interrogatory responses, Federal

                    4   Respondents-Defendants’ request for relief is DENIED.

                    5

                    6          IT IS SO ORDERED.

                    7

                    8   Dated this ___ day of October, 2020           Honorable Vince Chhabria
                                                                      United States District Judge
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                     [PROPOSED] ORDER REGARDING
 SAN FRANCISCO                                                        3            JOINT DISCOVERY LETTER 3:20-CV-
                                                                                                         02731-VC
